Title: From George Washington to John O’Connor, 30 March 1788
From: Washington, George
To: O’Connor, John

 

Sir,
Mount Vernon March 30 1788

I was favored with your polite letter, and ticket of admittence to Mr OConners lecture on Elequence, at a time yesterday when it was not in my power to give it an acknowledgment.
Business (and indeed disinclination to leave my own bed when I am within a few miles of it) would not permit my attendence at the lecture last evening for the invitation to which you will please to accept the thanks of Sir Yr Most Obedt Hble Sert

Go. Washington

